**o<ws
                               ELECTRONIC RECORD




COA#        11-13-00080-CR                       OFFENSE:        21.1


            Alcenios Martinez (a/k/a
            Aucensio Lopez) v.
STYLE:      The State of Texas                   COUNTY:         Comanche

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    220th District Court



DATE: 3/20/15                    Publish: NO     TC CASE #:      CR-03529




                        IN THE COURT OF CRIMINAL APPEALS



          Alcenios Martinez (;a/k/a
          Aucensio Lopez) v.
style:    The State of Texas                          cca #:       PD-0409-15
    APPELLANT'S                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         &?(;&&}                                      JUDGE:

DATE:      OS/os/j^/r                                 SIGNED:                           PC:

JUDGE:          fM UMaJSL-.                           PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD